DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-4 in the reply filed on 01/22/2022 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to search all groups.  This is not found persuasive because searching all of the claims would require searching in numerous different classes and subclasses, as well as a different searching focus depending on whether the product or processes are being searched.  Thus, the search would pose an undue burden on the Office.
        The requirement is still deemed proper and is therefore made FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/17/2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trogler et al. (US 2011/0229576).
Trogler discloses hollow composition comprising nanospheres and methods of making and using the same. The methods and compositions of the disclosure are useful for drug delivery and gene transfer (abstract).  In one embodiment, discloses the synthesis of monodisperse hollow porous silica and titania nanoshells of 45 nm, 100 nm, 200 nm, and 500 nm diameters and with 3-5 nm thick porous walls and in the solution phase size distribution of the nanoparticles are routinely monitored by dynamic light scattering (DLS) measurements. (0009 and 0115). Sterile injectable solutions can be prepared by incorporating the pharmaceutical composition in the required amount in an appropriate solvent with one or a combination of ingredients, followed by filtered sterilization for systemic administration such as subcutaneous, intravenous and the like (0106-0108). The porosity of the silica shell is also convenient for loading of small molecules, such as drugs or short peptides in the core. The surface of the hollow silica-NPs is easily functionalized by grafting functional groups (e.g. amino groups as in Scheme II) that may combine with targeting proteins, antibodies, cells, or tissues (0059). Hollow nanospheres than can be used for the delivery of biological agents to a cell in vitro or in vivo. The biological agent can be a nucleic acid (e.g., a polynucleotide, oligonucleotide, peptide or polypeptide). Additional disclosure includes that, using the B16-OVA melanoma tumor model, multi-functional silica-NPs carrying the OVA plasmid .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mou et al. (US 2018/0050115) in view of Miao Kong et al. (Theranostics, 7(13), 3276-3292, 2017).

Mou fails to disclose hollow silica nanospheres for inhibiting tumor growth in a subject.
Miao Kong discloses a nanoplatform comprising lipid-coated biodegradable hollow mesoporous silica nanoparticle (dHMLB) for regulating tumor microenvironment and enhancing antitumor efficiency. Miao discloses that the nanoparticle-mediated 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporated the teachings of Miao into drug delivery system of Mou.  A person of ordinary skill would have been motivated to do so because Miao had taught that the nanoparticles co-encapsulating tumor microenvironment modulator, chemotherapeutic and immune agent (A/D/I-dHMLB) could realize better synergy effects on inhibiting tumor growth compared with that of any two therapeutic agents co-loaded nanoparticles (A/D-dHMLB and D/I-dHMLB) (page 3285). Thus, in view of the teachings of Mou and Miao there would have been a reasonable expectation of success because the nanoparticle-mediated combinational therapy can fully develop the synergy effects with significant inhibition on tumor growth and metastasis and further this drug delivery system provides a nanoplatform for multidrug co-encapsulation and holds great potential in cancer combinational therapy.


  



Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618